F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                          DEC 14 2000
                               TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk


WAYNE PAYMENT,

             Plaintiff-Appellant,
                                                         No. 00-1290
v.
                                                     (District of Colorado)
                                                      (D.C. No. 00-Z-804)
BOP; KATHLEEN HAWK-SAWYER,
Director; AL HERRERA, Warden,

             Defendants-Appellees.




                          ORDER AND JUDGMENT *


Before BRORBY, KELLY, and MURPHY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Proceeding in forma pauperis and pro se, Plaintiff Wayne Payment appeals

the district court’s dismissal of the civil rights complaint he brought against the

Bureau of Prisons pursuant to Bivens v. Six Unknown Named Agents of Federal

Bureau of Narcotics, 403 U.S. 388 (1971). In his complaint, Plaintiff alleged that

his crime of conviction, unarmed bank robbery, was not a crime of violence and,

therefore, his right to due process was violated when the BOP assigned him an

offense severity rating of “greatest severity.” Concluding that unarmed bank

robbery is a crime of violence within the meaning of 18 U.S.C. § 924(c)(3), the

district court dismissed the complaint sua sponte pursuant to 18 U.S.C. §

1915A(b) on the ground that it was legally frivolous. See Royal v. Tombone, 141

F.3d 596, 602 (5th Cir. 1998).

      In this appeal, Plaintiff raises the same arguments he raised before the

district court. Additionally, Plaintiff contends that the district court erred in

dismissing his complaint under § 1915A because he paid the entire filing fee and,

therefore, did not proceed in forma pauperis in district court. Plaintiff’s

argument is wholly without merit. The screening procedure set forth in § 1915A

applies to all civil complaints filed by prisoners against governmental entities,

officers, or employees regardless of whether the prisoner has paid the filing fee.

See Plunk v. Givens, No. 00-1375, slip op. at 3 (10th Cir. December 12, 2000).




                                          -2-
Thus, it was appropriate for the district court to dismiss Plaintiff’s complaint

pursuant to § 1915A.

      Upon review of Plaintiff’s complaint and appellate brief, the district court’s

order, and de novo review of the entire record on appeal, this court affirms the

district court’s dismissal of Plaintiff’s complaint for substantially those reasons

set forth in the district court’s order dated June 28, 2000. Plaintiff is reminded

that he remains obligated to continue making partial payments of the appellate

filing fee pursuant to § 1915(b).

                                        ENTERED FOR THE COURT



                                        Michael R. Murphy
                                        Circuit Judge




                                          -3-